Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO: Applied DNA Sciences, Inc. As independent registered public accountants, we hereby consent to the inclusion in this Registration Statement on Form S-1, of our report, which includes an explanatory paragraph regarding substantial doubt about the Company’s ability to continue as a going concern, dated January 14, 2008, relating to the consolidated financial statements ofApplied DNA Sciences, Inc. and to all references to our Firm under the caption “Experts”appearing in theRegistration Statement and related Prospectus. /S/ RBSM
